Title: From George Washington to Moses Hazen, 30 June 1783
From: Washington, George
To: Hazen, Moses


                  
                     Sir
                     Head Quarters June 30 1783
                  
                  You will be pleased to arrange the Remains of your Corps into two Companies upon the principles of the several Orders which have been issued in consequence of the Resolution of Congress of the 26th of May last—after Officering two Companies, the remainder of the Officers will be in the same predicament with those of the different Lines not attached to any particular Corps, and may avail themselves of the choice given of remaining with the Army or going into the Country as may be most convenient for them—You will please to report the arrangement as soon as may be. I am Sir Your most Obedt Servt.
                  
               